                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


   OKLAHOMA LAW ENFORCEMENT                               Case No. 4:17-CV-0449-ALM
   RETIREMENT SYSTEM, Individually And
   On Behalf Of All Others Similarly Situated,            Judge Amos L. Mazzant, III

                                  Plaintiff,

           vs.

   ADEPTUS HEALTH INC., et al.,

                                  Defendants.




                              ORDER APPROVING
                 PLAN OF ALLOCATION OF NET SETTLEMENT FUND

       This matter came on for hearing on May 20, 2020 (the “Settlement Hearing”) on Plaintiffs’

motion to determine whether the proposed plan of allocation of the Net Settlement Fund (“Plan of

Allocation”) created by the Settlement achieved in the above-captioned class action (the “Action”)

should be approved. The Court having considered all matters submitted to it at the Settlement

Hearing and otherwise; and it appearing that notice of the Settlement Hearing substantially in the

form approved by the Court was mailed to all Settlement Class Members who or which could be

identified with reasonable effort, and that a summary notice of the hearing substantially in the form

approved by the Court was published in The Wall Street Journal and was transmitted over the PR

Newswire pursuant to the specifications of the Court; and the Court having considered and

determined the fairness and reasonableness of the proposed Plan of Allocation,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
        1.      This Order approving the proposed Plan of Allocation incorporates by reference the

definitions in the Stipulation and Agreement of Settlement dated November 26, 2019 (ECF No.

275-2) (the “Stipulation”) and all terms not otherwise defined herein shall have the same meanings

as set forth in the Stipulation.

        2.      The Court has jurisdiction to enter this Order approving the proposed Plan of

Allocation, and over the subject matter of the Action and all Parties to the Action, including all

Settlement Class Members.

        3.      Notice of Plaintiffs’ motion for approval of the proposed Plan of Allocation was

given to all Settlement Class Members who or which could be identified with reasonable effort. The

form and method of notifying the Settlement Class of the motion for approval of the proposed Plan

of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the

Private Securities Litigation Reform Act of 1995 (15 U.S.C. §§ 77z-1, 78u-4), due process, and all

other applicable law and rules, constituted the best notice practicable under the circumstances, and

constituted due and sufficient notice to all persons and entities entitled thereto.

        4.      Copies of the Notice, which included the Plan of Allocation, were mailed to over

62,500 potential Settlement Class Members and nominees and no objections to the Plan of

Allocation have been received.

        5.      The Court hereby finds and concludes that the formula for the calculation of the

claims of Claimants as set forth in the Plan of Allocation mailed to Settlement Class Members

provides a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement Fund

among Settlement Class Members with due consideration having been given to administrative

convenience and necessity.




                                                  2
           6.      The Court hereby finds and concludes that the Plan of Allocation is, in all respects,

    fair and reasonable to the Settlement Class. Accordingly, the Court hereby approves the Plan of

    Allocation proposed by Plaintiffs.

           7.      Any appeal or any challenge affecting this Court’s approval of the Plan of Allocation

.   shall in no way disturb or affect the finality of the Judgment.

           8.      There is no just reason for delay in the entry of this Order, and immediate entry by the

    Clerk of the Court is expressly directed.

           IT IS SO ORDERED.
           SIGNED this 20th day of May, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                      3
